DETAILED ACTION
Introduction
Claims 1-21 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018-113451 filed in Japan on 6/14/2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:
In Claim 17, “obtained before and after the other moving body was lost sight of” Should instead read “obtained before and after losing sight of the other moving body” to avoid ending the sentence with a preposition.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an information acquiring unit configured to acquire travel information" in Claim 1,
(b) "a map information generating unit configured to generate map information" in Claim 1,
(c) "a travel state estimating unit configured to estimate a travelable region" in Claim 1,
(d) "an assistance target setting unit configured to set a moving body... as an assistance target" in Claim 1,
(e) "an assisting unit configured to provide the moving body... with the travel pattern" in Claim 1,
(f) "a travel pattern correspondence unit configured to select an optimal travel pattern" in Claim 4,
(g) "a traffic information acquiring unit configured to acquire travel road traffic information" in Claim 7,
(h) "an external field recognizing unit configured to recognize an external field" in Claim 16, 
(i) "a behavior analyzing unit configured to analyze travel behavior" in Claim 16,
(j) "a position correcting unit configured to correct a position" in Claim 18,
because the claim limitations use the generic placeholder “unit” that is coupled with the above functional language, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of 
specification p. 10-11 and Claim 21 state that limitations (a), (h), (i), and (j) are performed by a computer of ECU 40, the corresponding structure therefore being a computer and algorithms for performing the functions,
specification p. 13 states that limitations (b), (c), (d), (e), (f) are functions of a CPU, the corresponding structure being a CPU and algorithms for performing the functions,
specification p. 13 and 23 indicate that limitation (g) is performed by server-side control unit 82, therefore corresponding to a CPU and algorithms for performing the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9, the claim recites the limitation “when a degree of freedom of the travel pattern in the travelable area is high, the travel pattern correspondence unit is configured to compare…” However it is not clear what is meant by a degree of freedom (see rejections under 112(b) below). The specification (for example on p. 26, ln. 3-20) states that the degree of freedom may be calculated “based on a distribution of a plurality of pieces of travel information” however it is similarly unclear what is meant by the distribution of a plurality of pieces of information.  The specification does not appear to elaborate upon the calculation or the meaning of the degree of freedom or the distribution. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 10, the claim recites the limitation “wherein the travel state estimating unit is configured to calculate a degree of travel freedom based on a distribution of a plurality of pieces of the travel information of the travelable region.” However it is not clear what is meant by a degree of travel freedom, and it is similarly unclear what the distribution of a plurality of pieces of travel information means or how the calculation is performed (see claim rejections under 112(b) below). The specification (for example on p. 26, ln. 3-20) repeats similar language but offers no examples or additional insight into 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below. 
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 21, the multiple uses of the phrase “a moving body” renders the claims indefinite. The preamble of each claim recites “A moving body assistance system.” In the limitation in each claim for acquiring travel information, the term “a moving body” is also used, and the phrase “a moving body attempting…” uses the same term “moving body.” Due to the use of the antecedent “a” rather than “the,” it is unclear if any or all of these recitations of “moving body” are the same moving 
Additionally, the phrase “attempting to pass” renders the claims indefinite. It is not clear if this refers to a moving body that is approaching or has some movement plan to travel through the point of concern, or a moving body already at the point of concern, or if the limitation pertains to some determination that a moving body is attempting to pass through the point, or a request transmitted from a moving body, or something else entirely. It is generally unclear how the phrase limits the claim and causes the “setting” of the target to occur, and the various interpretations lead to varying scopes of the claims, making the claims indefinite. For the purposes of examination, a moving body attempting to pass is interpreted as a moving body approaching the point of concern.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 5, the recitation of a travel path being “an average travel pattern obtained as an average of a plurality of the travel patterns within a predetermined time interval at the point of concern” renders the claim indefinite. It is not clear if the term “average” is being used in a mathematical capacity, or alternatively if the term “average” is merely used to mean “normal, usual, or ordinary.” If the term refers to a mathematical average, it is not clear what parameter of the plurality of the travel patterns is being averaged, and it is not clear, for example, how averaging parameters of a travel pattern such as waypoints or turn instructions could result in another usable travel pattern, if the paths being averaged on are different roads, for example. If the term refers to some ordinary or normal pattern, it is not clear how one would determine which travel patterns are ordinary or normal, and one 
Additionally, the three recitations of the phrase “within a predetermined time interval at the point of concern” render the claim indefinite. It is not clear what this phrase is modifying, and if the predetermined time interval is somehow constraining the time it takes for estimating of the travel patterns by the computer, or is related to a time parameter of a travel pattern, or something else entirely. Furthermore, it is not clear if “at the point of concern” is tied to the predetermined time interval or is describing the travel pattern, or something else. It is generally unclear how the phrase limits each type of travel pattern, which renders the claim indefinite. For the purposes of examination, the phrase is interpreted as generating a travel pattern using data from any specified time period and related to the point of concern.
Regarding Claim 8, the limitation “the traffic information acquiring unit is configured to store the accident information in the map information separately from other events” renders the claim indefinite. It is not clear what the scope of storing separately is, and whether is encompasses some use of a different physical storage medium, or is referring to some organization or file structure or labeling of data, or alternatively if any storage of plural events as distinct entities reads on the limitation. The claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as storage of individual events that may be counted.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 8 and for failing to cure the deficiencies listed above.
Regarding Claim 9, the phrase “degree of freedom of the travel pattern… is high” renders the claim indefinite. The phrase “degrees of freedom” is commonly used to refer to the number of independent pieces of information or variables to describe a system. It is not clear if the term in the 
Regarding Claim 10, the entirety of the claim is indefinite. The travel state estimating unit is said to calculate a degree of travel freedom, however it is not clear what the term “degree of travel freedom” even is or represents, and whether it is some value pertaining to a moving body or a travel pattern, or travelable region, or something else. Furthermore, the calculation is stated to be based on “a distribution of a plurality of pieces of the travel information of the travelable region.” However, the travel information in Claim 1 was of the moving body, not the travelable region. Additionally, it is completely unclear if “distribution” is being used in the manner of a statistical analysis, or is referring to a spatial distribution, or temporal distribution of collected data, or something else entirely. For the purposes of examination, the degree of freedom is interpreted as an allowable area of travel and the distribution is interpreted as any spatial or locational parameter of data.
Regarding Claim 12, the phrase “any one of the same time of day, day of the week, month, and
weather condition” renders the claim indefinite. It is not clear if the term “same” is meant to apply to each of the conditions (i.e. same time of day, same day of the week, same month, and same weather condition”) or only applies to the time of day. Furthermore, the term “same” implies some comparison or two pieces of matching data, but it is not clear from the claim what first thing is considered to be the “same” as another thing. It is unclear if the claim is merely referring to a characteristic of the travel information being the same as the predetermined condition, or alternatively, for example, if the phrase refers to a characteristic of travel information being the same as another piece of travel information. For 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1 and 21, the claims recite functions for acquiring travel information, generating map information, estimating a travelable region and travel pattern, setting a moving body as a target, and (in Claim 1) providing a travel pattern. These steps, under their broadest reasonable interpretation, are a mental process capable of being performed by a human mind. Particularly, the functions pertain to observation, evaluating, and judgment regarding navigational data, which are routinely performed by human drivers, for example when learning an area and evaluating routes to get to a destination. The function of setting a moving body is a mere selection or judgment, and the step of providing information could be performed by a human, for example by using pen and paper (see MPEP 2106.04(a)(2) (III)). Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the various “units” which perform the functions in Claim 1 (which per the Claim Interpretation under 112(f) are computers and corresponding algorithms), or the one or more computers in Claim 21. These elements are generic recitations of computer components.  The claims do not offer any improvement to computer hardware, and the components are recited at a high level of generality. Therefore, the claims merely act as instructions to “apply” the abstract idea using generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are one or more computers to perform the functions. These elements are generic recitations of computer components.  The claims do not offer any improvement to computer hardware, and the components are recited at a high level of generality. Therefore, the claims merely act as instructions to “apply” the abstract idea using generic computer components as a tool to perform the functions. Therefore, the additional elements do not amount to significantly more than the judicial exception.
Regarding Dependent Claims 2-20, the claims do not add limitations that integrate the abstract idea into a practical application or amount to significantly more. 
Claims 2 and 3 provide further limitations to the travel pattern, which is a further detail of the mental process. The claims do not add new elements.
Claims 4-6 further detail the estimation of a plurality of travel patterns and the selection, which is further detail of the mental process, capable of being estimated by a human mentally or on pen and paper. The travel pattern corresponding unit represents an additional element, however per the Claim Interpretation it is a generic computer, and does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons presented above with respect to the independent claims.
Claims 7-9 further recite a traffic information acquiring unit and additional functions to acquiring and store traffic and event information, compare travel patterns and select travel patterns. These functions are additional mental processes, capable of being performed in the human mind. The traffic information acquiring unit represents an additional element, however per the Claim Interpretation it is a generic computer, and does not integrate the abstract idea into a practical 
Claim 10 further recites the calculating of a degree of travel freedom, which is a further abstract idea, as a mental processes a human could perform, or on pen and paper, or alternatively as a mathematical process.
Claims 11 and 12 further detail the estimating of a travel pattern, which is additional detail of the mental process. The claims do not add new elements.
Claims 13-15 further limit the travel information to include additional parameters which are received, which is additional detail of the mental process. The claims do not add new elements.
Claims 16-18 further recite an external field recognizing unit, behavior analyzing unit, position correcting unit, and functions for recognizing, analyzing travel behavior, performing tracking and interpolation, and correcting a position. These functions are further abstract ideas, capable of being performed by a human mind or on pen and paper, or alternatively as a mathematical process for the interpolation. The added “units” represent additional elements, however per the Claim Interpretation the units correspond to generic computers, and do not integrate the abstract idea into a practical application or amount to significantly more for the same reasons presented above with respect to the independent claims.
Claims 19 and 20 further recite a server apparatus, which is an additional element, but is a generic computer recited at a high level of generality. The server does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons presented above with respect to the independent claims. The claims additionally recite that the moving body is a vehicle which adds detail to the mental process but does not add any additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 10-13, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,490,078 B1 (Fields et al.).

Regarding Claim 1, Fields et al discloses a moving body assistance system (see Figures 1, 2, 4:63-5:17 and 9:4-26, a system of front and back-end components) comprising:
an information acquiring unit (see Figure 2 and 5:44-58, front end components may include an on-board computer of a vehicle 114 including processor 210) configured to acquire travel information of a moving body (see 4:63-5:35, front-end components collect near real-time and historical route and/or traffic data);
a map information generating unit (see 7:5-15 back-end components such as server 140, 7:55-8:3 for processing data) configured to generate map information (see 8:4-31, Claim 8, the server may include a risk index mapping application 143 to determine a virtual map);
a travel state estimating unit (see 7:5-15 server 140) configured to estimate a travelable region for the moving body at a point of concern in the map information and a travel pattern for passing through the travelable region (see 8:4-31, Figure 8, the server may include a travel route determination application 144 to determine travel routes for a vehicle on a road network, i.e. specific travel patterns (routes) on travelable regions (roads and other infrastructure) of the vehicle, when in the vicinity of a risk index area (a point of concern)), using a plurality of pieces of the travel information acquired by the information acquiring unit (see 7:56-65, the risk index is based on the near real-time and historical route data);
an assistance target setting unit configured to set a moving body attempting to pass through the point of concern as an assistance target (see 3:33-52, the system can generate a notification to be sent to an electronic device (e.g. on-board computer) associated with a vehicle when that electronic device approaches the area with a risk index. I.e. the server sets a vehicle as a target if it is expected to attempt to pass through the point of concern); and
an assisting unit configured to provide the moving body set by the assistance target setting unit with the travel pattern estimated by the travel state estimating unit (see 3:33-52, 8:32-51 and Claim 8, the travel route is provided to the vehicle/on-board computer 114).

Regarding Claim 2, Fields et al. discloses the moving body assistance system according to claim 1, wherein information forming the travel pattern includes at least route information indicating a travel route of the moving body (see 8:4-31, the server may include a travel route determination application 144 to determine travel routes (patterns) for a vehicle).

Regarding Claim 4, Fields et al. discloses the moving body assistance system according to claim 1, wherein the travel state estimating unit is configured to estimate a plurality of types of the travel pattern at the point of concern (see 8:4-31, travel route determination application 144 may determine travel routes (plural routes, having some characteristic difference)), and
the moving body assistance system further comprises a travel pattern correspondence unit (see 7:5-15 server 140) configured to select an optimal travel pattern to be provided to the moving body, (see 8:4-31, Claim 9, the server may select a desired travel route, i.e. some more optimal or desired route as compared to others).

Regarding Claim 6, Fields et al. discloses the moving body assistance system according to claim 4, wherein the travel state estimating unit is configured to acquire an occurrence of an event at the point of concern (see Claim 12, the server acquires historical data such as historical accident data (a type of event) to define the risk index area (point of concern)), and estimate an avoidance travel pattern that avoids the event, as one of the plurality of types of travel patterns (see 8:4-31, the routes may route a vehicle to a destination while avoiding an area having a risk index).

Regarding Claim 7, Fields et al. discloses the moving body assistance system according to claim 6, further comprising a traffic information acquiring unit (see 7:5-15 server 140) configured to acquire travel road traffic information (see Claims 12, 13, the server acquires historical or near real-time traffic data), wherein the traffic information acquiring unit is configured to store event information included in the acquired travel road traffic information in association with the map information (see 7:56-60, the server stores the near real-time and historical route data in database 146 or memory 160, and see 5:18-43, the near real-time route and traffic data may include collision or accident and location information).

Regarding Claim 8, Fields et al. discloses the moving body assistance system according to claim 7, wherein when the event is accident information of the moving body, the traffic information acquiring unit is configured to store the accident information in the map information separately from other events (see 5:18-23 the near real-time data can include vehicle collision data, and see Figure 2, 10:64-11:12, historical traffic data 252 in the server, for each area (in the map information) may include a number of collisions for a particular time, i.e. the accident information is considered as a distinct event for some analysis).

Regarding Claim 10, Fields et al discloses the moving body assistance system according to claim 1, wherein the travel state estimating unit is configured to calculate a degree of travel freedom based on a distribution of a plurality of pieces of the travel information of the travelable region (see Claim 8, the risk index is calculated as comparable areas of risk and 8:22-31, the server determines routes that avoid traversing an area having a risk index. In other words, the allowable area for the route (a degree of freedom of traveling) is based on the spatial distribution of historical and near-real time travel information on the roads (travelable region)).

Regarding Claim 11, Fields et al. discloses the moving body assistance system according to claim 1, wherein the travel state estimating unit is configured to estimate the travel pattern by selecting the travel information that satisfies a predetermined condition from among the plurality of pieces of the travel information at the point of concern (see Figure 7, 7:54-8:3, the travel route determined in block 708 is based on an analysis of historical data in block 702 including collisions on a per-month basis, which is factored into the risk index for the area (point of concern) in block 706. I.e. the travel pattern is determined based on a selecting of travel information for a particular predetermined month condition, from among all historical travel information).

Regarding Claim 12, Fields et al. discloses the moving body assistance system according to claim 11, wherein the predetermined condition includes any one of the same time of day, day of the week, month, and weather condition (see Figure 7, 7:54-8:3, the travel route determined in block 708 is based on an analysis of historical data in block 702 including collisions on a per-month basis, i.e. selection of data occurring in the same month).
Examiner's note: since the claim uses the phrase "any one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 13, Fields et al. discloses the moving body assistance system according to claim 1, wherein the travel information includes route information and velocity information of one moving body detected by the one moving body (see 9:4-26, sensor data that can be provided to server 140 includes speed and heading/direction associated with movements of the vehicle (i.e. velocity) and see 5:18-23, the near-real time route data be geographic location data).

Regarding Claim 19, Fields et al discloses the moving body assistance system according to claim 1, comprising a server apparatus (see 7:5-10 back end components including a server 140) including the map information generating unit, the travel state estimating unit, the assistance target setting unit, and the assisting unit (see the mapping of Claim 1 above and Fields et al. Claim 8, the server performing the risk index map generation, route determination and transmitting functions), wherein the moving body is a vehicle configured to travel on an outdoor road (see 5:44-55, Figure 8, the front end component may be an on-board computer of a vehicle, operating in a road network), includes the information acquiring unit (see mapping of Claim 1 above and Fields et al. 4:63-5:35, the front-end components collect real-time and historical route and/or traffic data), and is configured to perform information communication with the server apparatus (see Figure 1, 7:5-29, the vehicle communicates with the server via network 130).

Regarding Claim 20, Fields et al. discloses the moving body assistance system according to claim 1, comprising a server apparatus (see 7:5-10 back end components including a server 140) including the map information generating unit, the travel state estimating unit, the assistance target setting unit, and the assisting unit (see the mapping of Claim 1 above and Fields et al. Claim 8, the server performing the risk index map generation, route determination and transmitting functions), wherein the moving body is a robot (see 6:11-29, the vehicle may be an autonomous vehicle, i.e. robotic) configured to move indoors (see 7:30-55, the vehicle may communicate with transportation infrastructure pertaining to driving including parking garages, i.e. the vehicle is configured to be able to move in indoor type environments), includes the information acquiring unit (see mapping of Claim 1 above and Fields et al. 4:63-5:35, the front-end components collect real-time and historical route and/or traffic data), and is configured to perform information communication with the server apparatus (see Figure 1, 7:5-29, the vehicle communicates with the server via network 130).

Regarding Claim 21, Fields et al. discloses a moving body assistance method that is executed by one or more computers (see Claim 1, Figure 2, 5:44-58, 7:5-8:3 the method carried out by computers as front-end and back-end components), the method comprising:
an acquisition step of acquiring travel information of a moving body (see 4:63-5:35, 5:44-58, front-end components such as an on-board computer of a vehicle collect near real-time and historical route and/or traffic data);
a generation step of generating map information (see 8:4-31, Claim 1, determining a risk index, mapping application 143 to determine a virtual map);
an estimation step of estimating a travelable region for the moving body at a point of concern in the map information and a travel pattern for passing through the travelable region (see 8:4-31, Figure 8, the server may include a travel route determination application 144 to determine travel routes for a vehicle on a road network, i.e. specific travel patterns (routes) on travelable regions (roads and other infrastructure) of the vehicle, when in the vicinity of a risk index area (a point of concern)), using a plurality of acquired pieces of the travel information (see 7:56-65, the risk index is based on the near real-time and historical route data); and
a setting step of setting a moving body attempting to pass through the point of concern as an assistance target that is to be assisted with travelling in accordance with the estimated travel pattern (see 3:33-52, Claim 1, the system can generate a route/notification to be sent to an electronic device (e.g. on-board computer) associated with a vehicle when that electronic device approaches the area with a risk index. I.e. the server sets a vehicle as a target if it is expected to attempt to pass through the point of concern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Patent U.S. 6,188,949 B1 (Hahn et al.).
Regarding Claim 3, Fields et al. discloses the determining of a travel pattern (see 8:4-31, travel route determination application 144).

Fields et al. does not explicitly recite the moving body assistance system according to claim 2, wherein the information forming the travel pattern further includes velocity information indicating a travel velocity of the moving body.

However Hahn et al. teaches a system for vehicle navigation (see Figure 1, 5:35-45),
wherein the information forming the travel pattern further includes velocity information indicating a travel velocity of the moving body (see Claim 14, 8:13-29, velocity values indicating a longitudinal travel velocity for a vehicle may be retrieved as a function of the route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of a travel pattern in Fields et al. to further include the velocity information, as is taught by Hahn et al., with the motivation of enhancing the robustness of the system and driver convenience by implementing velocity control, for example on repeated routes (see Hahn et al. 2:7-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of U.S. Patent 8,775,070 B1 (Bhatia).
Regarding Claim 5, Fields et al. discloses the travel state estimating unit to estimate a plurality of types of the travel pattern at the point of concern (see 8:4-31, travel route determination application 144 may determine travel routes (plural routes, having some characteristic difference)),
Fields et al. further discloses the travel patterns generated within a predetermined time interval at the point of concern (see Claim 8 and 5:8-17, the routes are calculated using the risk area (the point of concern) and using near real-time data which is from within a predetermined time period such as five minutes).

Fields et al. does not explicitly recite the moving body assistance system according to claim 4, wherein the plurality of types of travel patterns include two or more of:
an average travel pattern obtained as an average of a plurality of the travel patterns within a predetermined time interval at the point of concern, 
a high fuel efficiency travel pattern obtained by extracting the travel pattern having the best fuel efficiency among the plurality of the travel patterns within a predetermined time interval at the point of concern, and
a smooth travel pattern obtained by extracting a travel pattern with the least manipulation amount of the moving body among the plurality of the travel patterns within a predetermined time interval at the point of concern.

However Bhatia teaches a system for providing routes for vehicle navigation (see e.g. Claim 21), 
wherein the plurality of types of travel patterns include two or more of:

a high fuel efficiency travel pattern obtained by extracting the travel pattern having the best fuel efficiency among the plurality of the travel patterns (see 15:29-43, route criteria may be the most fuel efficient route), and
a smooth travel pattern obtained by extracting a travel pattern with the least manipulation amount of the moving body among the plurality of the travel patterns (see 16:18-25, a route criteria may be a route that avoids specified changes in elevation, i.e. contains the least manipulation in the vertical direction of the moving body).
Examiner's note: since the claim uses the phrase "two or more," only two of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of travel patterns in Fields et al. to consider constraints such as fuel efficiency and manipulation amount of the moving body, as taught by Bhatia, with the motivation of enhancing the robustness of the system to facilitate user preferences and provide a more pleasant travel experience for the user (see Bhatia 4:10-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2001/0020902A1 (Tamura).
Regarding Claim 9, Fields et al. further discloses wherein when a degree of freedom of the travel pattern in the travelable area is high, the travel pattern correspondence unit is configured to select a travel pattern (see 8:4-31, the travel route determination application determines and selects routes from a starting location to destination that avoids traversing an area with a risk index, i.e. the degree of freedom of the travel pattern is such that multiple routes (including traversing or not traversing the area with a risk index) are possible).

Fields et al. does not explicitly recite the moving body assistance system according to claim 8, wherein when a degree of freedom of the travel pattern in the travelable area is high, the travel pattern correspondence unit is configured to compare an accident travel pattern, which is the travel pattern when the accident information has occurred, to current travel information of the moving body, and
when it is determined that there is a high correlation between the current travel information of the moving body and the accident travel pattern, the travel pattern correspondence unit is configured to select a travel pattern differing from the accident travel pattern.

However Tamura teaches a technique in travel pattern analysis (see e.g. Claim 1),
wherein the travel pattern correspondence unit (see Figure 2, operations performed by a server) is configured to compare an accident travel pattern, which is the travel pattern when the accident information has occurred, to current travel information of the moving body (see Figure 2, [0054], in S206, it is determined if the present running conditions of the vehicle are similar to those involved in past accidents), and
when it is determined that there is a high correlation between the current travel information of the moving body and the accident travel pattern (see Figure 2, a yes result in S206), the travel pattern correspondence unit is configured to select a travel pattern differing from the accident travel pattern (see [0055], in response the server may generate and send alarm data, which [0056] may recommend a different speed, i.e. a change in travel pattern).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fields et al. to additionally compare current travel information and Tamura, with the motivation of enhancing vehicle safety by providing alarms and preventing inaccurate alarms for dangerous driving conditions (see Tamura [0008]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2016/0047664A1 (Nishida).

Regarding Claim 14, Fields et al. further discloses that the travel information includes vehicle telematics (see 5:18-23).

Fields et al. does not explicitly recite the moving body assistance system according to claim 13, wherein the travel information includes fuel efficiency information detected or calculated by the one moving body.

However Nishida teaches a system for collecting vehicle data (see Figure 1, in-vehicle terminal and information center),
wherein the travel information includes fuel efficiency information detected or calculated by the one moving body (see Figure 1, [0032], storage portion 15 in the in-vehicle terminal may store an average fuel efficiency for periods of time (a calculated fuel efficiency information) and [0039] the in-vehicle terminal transmits the data to the information center).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the acquiring of travel information in Fields et al. to further include fuel efficiency, as is taught by Nishida, with the motivation of enhancing the functionality of the system to provide better route information while considering fuel efficiency (see Nishida [0009, 0010]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2018/0053354A1 (Jenkins et al.).

Regarding Claim 15, Fields et al. further discloses that the travel information includes vehicle telematics (see 5:18-23) and accident data (see Claim 12).

Fields et al. does not explicitly recite the moving body assistance system according to claim 1, wherein the travel information includes at least one of weight, body type, tire type, and control apparatus type of the moving body as data of the moving body.

However Jenkins et al. teaches a system for vehicle data collection (see e.g. Claim 1),
wherein the travel information includes at least one of weight, body type, tire type, and control apparatus type of the moving body as data of the moving body (see Claim 5, the vehicle provides sensor data to the remote server, which may be from a weight sensor).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle data collection in Fields et al. to further collect weight travel information, as is taught by Jenkins et al., with the motivation of increasing the robustness of the system and increasing safety by handling accident data for solicitation of emergency services (see Jenkins et al. [0082]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication JPH08216725A (Izumi et al.) (English Translation used for citation purposes).

Regarding Claim 16, Fields et al. further discloses the system comprising:
an external field recognizing unit configured to recognize an external field of one moving body (see 5:44-6:10, Figure 2, the on-board vehicle computer maybe interfaced with sensors such as cameras, LIDAR, or radar to scan the vehicle environment).

Fields et al. does not explicitly recite the moving body assistance system according to claim 1, further comprising:
a behavior analyzing unit configured to analyze travel behavior of another moving body, by tracking the other moving body sequentially recognized by the external field recognizing unit, wherein the information acquiring unit is configured to acquire the travel information of the other moving body based on a result of the analysis by the behavior analyzing unit.

However Izumi et al. teaches a system in a vehicle (see [0008]) comprising:
a behavior analyzing unit configured to analyze travel behavior of another moving body (see Claim 1, detecting the presence of an object existing in front of the own vehicle), by tracking the other moving body sequentially recognized by the external field recognizing unit (see Claim 1, 7, and [0020] a processing unit using laser radar may detect an object which disappears and then is later detected, i.e. sequentially), wherein the information acquiring unit is configured to acquire the travel information of the other moving body based on a result of the analysis by the behavior analyzing unit (see [0007] the detection of objects is information that is acquired by the processor in the vehicle, i.e. travel information of the information acquiring unit).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the on-board vehicle computer and systems of Fields et al. to further include the capability for sequential object tracking, as is taught by Izumi et al., with the motivation of enhancing the usefulness of the vehicle to perform traveling control such as following of another vehicle (see Izumi et al. [0020]).

Regarding Claim 17, Fields et al. does not explicitly recite the moving body assistance system according to claim 16, wherein after losing sight of the other moving body during the tracking, the behavior analyzing unit is configured to determine whether a newly detected moving body is the same as the other moving body, and
if the moving bodies are the same, the behavior analyzing unit is configured to perform interpolation between routes obtained before and after the other moving body was lost sight of.

However Izumi et al. teaches the system in a vehicle as above, 
wherein after losing sight of the other moving body during the tracking, the behavior analyzing unit is configured to determine whether a newly detected moving body is the same as the other moving body (see Claim 1, when object data is detected in the vicinity of a predicted position, it is determined whether or not they are the same object), and
if the moving bodies are the same, the behavior analyzing unit is configured to perform interpolation between routes obtained before and after the other moving body was lost sight of (see Claim 1, interpolation is done to determine that the objects are the same. That is, the behavior analyzing unit (processor) performs the interpolation that defines points between the routes before and after the disappearing, and performs the interpolation for all cases, and therefore performs interpolation if the moving bodies are the same, as well as if they are not the same).
The motivation to combine Fields et al. and Izumi et al. was provided in the above rejection of Claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication JPH08216725A (Izumi et al.) (English Translation used for citation purposes), further in view of Publication US2011/0161032A1 (Stahlin). 

Regarding Claim 18, Fields et al. further discloses the vehicle including a GPS unit (see 5:55-60)

Fields et al. does not explicitly recite the moving body assistance system according to claim 16, further comprising a position correcting unit configured to correct a position of the one moving body or a position of the other moving body, based on a position of a static object recognized by the external field recognizing unit.

However Stahlin teaches a system in a vehicle
comprising a position correcting unit (see Figure 1, [0039] processor) configured to correct a position of the one moving body or a position of the other moving body, based on a position of a static object recognized by the external field recognizing unit (see Claim 12, a second position is corrected based on a position of a landmark, and [0047] the landmark can be identified using a camera (a static object recognized by the external field recognizing unit (camera and processor)) and GPS position is corrected).
Fields et al. to perform position correction as is taught by Stahlin, with the motivation of increasing system accuracy by improving position finding of the vehicle (see Stahlin [0031]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150211868-A1 teaches subject matter including a driving assistance system in a vehicle and server for routing (see e.g. Figure 15, [0098]).
US-20160364619-A1 teaches subject matter including interpolation of tracking data of a moving object (see e.g. Figures 15A, 15B, 15C, 15D, Claim 1).
US-20170166216-A1 teaches subject matter including a server device maintaining a map and determining routes related to traction (see e.g. Figure 2, [0066]).
US-20190017828-A1 teaches subject matter including the use of a distributed computing system for alternate route generation (see e.g. [0227]).
US-20190071014-A1 teaches subject matter including performing interpolation on the location of objects (see e.g. Figure 3, [0033]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619